DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment request filed on 04/27/2022.  Amended claims 1-2, 4, 8, 11-14 and 16-20, filed on 04/27/2022, are being considered on the merits.  
In response to the last Office Action: 
Claims 1-2, 4, 8, 11-14 and 16-20 have been amended.
Claim 5 and 15 have been cancelled.
Claims 1-4, 6-14, and 16-20 remain pending in this application.
The rejection of  claims 11 and 18 under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter, has been withdrawn as the Applicant has amended the aforementioned claims to overcome this rejection.

Response to Arguments
The applicant’s remarks and/or arguments, filed on 04/27/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks of amended independent claims 1, 11 and 18 found on pages 12-13 and filed on 04/27/2022, have been fully considered but they are not persuasive.
Applicant stated: “…, the semantic model is produced in natural language text that may be processed by any natural language processing (NLP) system to generate lexical rules that apply to the relational database. The generated schema annotation file may be used to automatically adapt a natural language interface to a database (NLIDB) system to a particular database schema. These rejections are respectfully traversed since the proposed combinations do not render obvious each and every feature of the claims, ...”
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of independent claims 1, 11  and 18, as drafted and given the broadest reasonable interpretation, are disclosed by the reference to Boguraev.  In particular, Boguraev discloses in Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”, the examiner notes that the reference illustrates in Fig. 5 a table which includes columns have an attribute/metadata of salary, etc to that of an extracted metadata for database tables. 

Applicant's below arguments in the applicant’s remarks of amended independent claims 1, 11  and 18 found on pages 13-14, and filed on 04/27/2022, have been fully considered and they are  persuasive.
Applicant stated: “…, the Boguraev et al. publication discloses generation of the schema annotation file from the database and its schema." …, “The Bernstein et al. publication does not compensate for these deficiencies. Rather, the Bernstein et al. publication discloses automated annotation of target columns of a target database using tables. Page 7 of 9”…, “Accordingly, there is no disclosure of annotating metadata extracted from a relational database with user provided textual labels of a semantic type and description for database table columns or, for that matter, annotating the database table columns of the extracted metadata with the textual labels provided by the user…”
Regarding the aforementioned amended claim limitations, the Applicant arguments are persuasive. Therefore, the rejection concerning these limitations, have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art: (US-20150058337-A1) issued to Gordon et al., in addition to the previously cited prior art of (US 2017/0083569 A1) issued to Boguraev et al.  
Further details are provided in the set forth 35 USC 103 rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-11, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0083569 A1) issued to Boguraev et al. (hereinafter as “BOGURAEV”), and in view of US Patent Application Publication (US 2015/0058337 A1) issued to Gordon et al. (hereinafter as “GORDON”).
Regarding claim 1 (Currently amended), BOGURAEV teaches an automated method using a computing device to create a semantic model of a relational database for processing natural language queries (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”), the method comprising: 
extracting automatically, by the computing device, relational database metadata, wherein the extracted metadata includes information for database table columns of the relational database (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”, 
the examiner notes that the reference illustrates in Fig. 5 a table which includes columns have an attribute/metadata of salary, etc to that of an extracted metadata for database tables); 
automatically generating, by the computing device, a schema annotation file based upon the extracted metadata and the textual labels provided [[in]] by the user for annotating the database table columns of the extracted metadata (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Para. [0051]: “To generate rules automatically, a schema annotation file (SAF) can be used. Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”) ; and 
processing a natural language query for the relational database using the schema annotation file (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
 Fig. 6, Para. [0049]: “FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query.”; and
Para. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Para. [0055]: “…, automatic SQL generation needs to know the schema of the database. The SQL generator can use as input a set of dataItems, where each dataItem is a multiple of (TableName, ColumnName, Filter, AggregationFunction). Knowing the database schema and receiving a set of dataItems, the SQL generator produces the resulting SQL query”; and
Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”).

	However, BOGURAEV does not explicitly teach prompting, by the computing device, textual labels from a user for annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column; annotating, by the computing device, the database table columns of the extracted metadata with the textual labels provided by the user.
But, GORDON teaches prompting, by the computing device, textual labels from a user for annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column (GORDON Fig. 1, Para. [0034]: “In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment.”; and
Fig. 1, Para. [0048]: [0042]: “.., each table has cells of data arranged in columns and rows. The data values in the cells may be numerical or categorical or free text (strings) and some of the cells may be empty. An empty cell may be referred to as a cell having an unobserved data value or having a null data value. In the examples described herein the data in the one or more rows represent independent events, objects or entities. The data in the columns represent attributes and have a uniform type across rows; that is, data values within a column have the same type with the exception of missing values which may be marked empty, null or by some string such as "???". … The database access component 108 labels each column with a type, either according to user input, or according to the results of a type inference process, or using a combination of these approaches.”); 
annotating, by the computing device, the database table columns of the extracted metadata with the textual labels provided by the user (GORDON Fig. 1, Para. [0034] In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment. A probabilistic programming language is a programming language in which belief about the value of a variable is represented using a probability distribution. The annotations which are expressions in the probabilistic programming language may be compiled, by the database management tool and/or the inference engine 104, into inference algorithms.”; and
Fig. 2, Para. [0048]: “As indicated in FIG. 2 annotations 226 are added to latent and observable columns. The database access component 108 may add the annotations automatically using template annotations stored at database management tool 106. ... In some examples the annotations are added by a user operating a programming environment as mentioned above. Combinations of these two approaches are possible.”); 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BOGURAEV (disclosing natural language interface to databases) to include the teachings of GORDON (disclosing database access inference) and arrive at a method to allow user driven annotations of database columns.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest in a database schema, wherein users have a particular interest in correlating data in the one or more target columns or fields in these tables, users can annotating such target columns/fields to provide a more efficient means to manage these target schema to meet users’ needs, as recognized by (GORDON, Abstract, Para. [0005]-[0007]). In addition, the references of BOGURAEV and GORDON teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Regarding claim 3 (Original), the combination of BOGURAEV and GORDON teach the limitations of claim 1. Further, BOGURAEV teaches processing the schema annotation file into lexical rules with semantic annotation for the relational database (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”)...”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”).

Regarding claim 4 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, GORDON teaches wherein the extracted metadata is provided in the form of a table, and the extracted metadata comprises a table name, and one or more column names in the table (GORDON Fig. 1, Para. [0048]: [0042]: “.., each table has cells of data arranged in columns and rows. The data values in the cells may be numerical or categorical or free text (strings) and some of the cells may be empty. An empty cell may be referred to as a cell having an unobserved data value or having a null data value. In the examples described herein the data in the one or more rows represent independent events, objects or entities. The data in the columns represent attributes and have a uniform type across rows; that is, data values within a column have the same type with the exception of missing values which may be marked empty, null or by some string such as "???". … The database access component 108 labels each column with a type, either according to user input, or according to the results of a type inference process, or using a combination of these approaches.”).

Regarding claim 6 (Original), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, BOGURAEV teaches wherein the schema annotation file is a text file comprising phrases that describe entities of the relational database and relationships between the entities (BOGURAEV Fig. 5, Para. [0048]: “…, the detection of entities and relations is rule based, wherein an engine receives rules of detection as input and finds matches for these rules on a dependency tree. To be ontology independent, rules for detection can be created automatically using template rules and a schema annotation file. FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”).

Regarding claim 7  (Original), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, BOGURAEV teaches wherein the relational database is domain independent (BOGURAEV Para. [0041]: “…, a domain independent system can be provided through the automatic generation of rules used for the detection of entities and relations.”).

Regarding claim 8 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim [[5]] 1.  Further, BOGURAEV teaches wherein the schema annotation file is created using natural language processing of user input to extract semantics, and wherein the extracted semantics are used to create relationships between [[the]] entities of the relational database (BOGURAEV Fig. 9, Para. [0052]: “The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920. Knowing the database schema, the system can find all pairs of column names (also table to table and table to column) that are related to each other based on primary/foreign key relation. In one example, the rules provide that “customer buys products” and “manufacturer produces products”. If the input question is “John buys products”, it can be determined that John is a customer and manufacturer. Without the rules, it cannot be determined who John is.”).

Regarding claim 9 (Original), the combination of BOGURAEV and GORDON teach the limitations of claim 1. Further, BOGURAEV teaches creating, with a machine learning system, schema-specific lexical rules with semantic annotation, wherein the machine learning system uses the schema annotation file and template rules based on fixed syntactical rules of English language to create the schema-specific lexical rules (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences.”; and Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”) according to an embodiment of the invention. Template rules are received 810. Template rules with no lexical constraints 820 and a schema annotation file 830 are used to create rules with concrete lexical constraints 840. This results in rules with lexical constraints 850.”).

Regarding claim 10 (Original), the combination of BOGURAEV and GORDON teach the limitations of claim 1.  Further, BOGURAEV teaches wherein processing the natural language query comprises: 
receiving a natural language question from the user (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”); 
converting the received natural language question to a structured query using lexical rules generated based upon semantic annotation user (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”; and
Fig. 1, Para. [0039]: “At least one embodiment of the invention includes a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”) according to an embodiment of the invention”) ; and 
generating an answer to the received natural language question, based upon results of the structured query (BOGURAEV Fig. 1, Para. [0040]: “The data from the database schema 130 can also be used in the NLP pipeline 120. Specifically, conversion of the database schema 130 to rules can be used by the NLP pipeline 120 for the detection of entities. The SQL query can be sent to a database 150; and, the query result can be sent from the database 150 to the user 110.”).

Regarding claim 11 (Currently Amended), BOGURAEV teaches a system for processing software services in a computing domain, the system comprising: one or more processors; one or more computer readable storage media; program instructions stored on the one or more computer readable storage media for execution by (BOGURAEV discloses in Fig. 16 a processor; and Para. [0081]: “ Any combination of one or more computer readable medium(s) may be utilized”; and Fig. 1, Para. [0110]: “Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system”), the program instructions comprising instructions to: 
extract automatically, wherein the extracted metadata includes information for database table columns of a relational database (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”, 
the examiner notes that the reference illustrates in Fig. 5 a table which includes columns have an attribute/metadata of salary, etc to that of an extracted metadata for database tables); 
automatically generatextracted metadata and the textual labels provided [[in]] by the user for annotating the database table columns of the extracted metadata (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Para. [0051]: “To generate rules automatically, a schema annotation file (SAF) can be used. Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”) ; and 
process a natural language query for the relational database using the schema annotation file (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
 Fig. 6, Para. [0049]: “FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query.”; and
Para. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Para. [0055]: “…, automatic SQL generation needs to know the schema of the database. The SQL generator can use as input a set of dataItems, where each dataItem is a multiple of (TableName, ColumnName, Filter, AggregationFunction). Knowing the database schema and receiving a set of dataItems, the SQL generator produces the resulting SQL query”; and
Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”).

However, BOGURAEV does not explicitly teach prompt, annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column; annotate the database table columns of the extracted metadata with the textual labels provided by the user; 

But, GORDON teaches prompt, annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column (GORDON Fig. 1, Para. [0034]: “In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment.”; and
Fig. 1, Para. [0048]: [0042]: “.., each table has cells of data arranged in columns and rows. The data values in the cells may be numerical or categorical or free text (strings) and some of the cells may be empty. An empty cell may be referred to as a cell having an unobserved data value or having a null data value. In the examples described herein the data in the one or more rows represent independent events, objects or entities. The data in the columns represent attributes and have a uniform type across rows; that is, data values within a column have the same type with the exception of missing values which may be marked empty, null or by some string such as "???". … The database access component 108 labels each column with a type, either according to user input, or according to the results of a type inference process, or using a combination of these approaches.”) ; 
annotate the database table columns of the extracted metadata with the textual labels provided by the user (GORDON Fig. 1, Para. [0034] In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment. A probabilistic programming language is a programming language in which belief about the value of a variable is represented using a probability distribution. The annotations which are expressions in the probabilistic programming language may be compiled, by the database management tool and/or the inference engine 104, into inference algorithms.”; and
Fig. 2, Para. [0048]: “As indicated in FIG. 2 annotations 226 are added to latent and observable columns. The database access component 108 may add the annotations automatically using template annotations stored at database management tool 106. ... In some examples the annotations are added by a user operating a programming environment as mentioned above. Combinations of these two approaches are possible.”); 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BOGURAEV (disclosing natural language interface to databases) to include the teachings of GORDON (disclosing database access inference) and arrive at a method to allow user driven annotations of database columns.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest in a database schema, wherein users have a particular interest in correlating data in the one or more target columns or fields in these tables, users can annotating such target columns/fields to provide a more efficient means to manage these target schema to meet users’ needs, as recognized by (GORDON, Abstract, Para. [0005]-[0007]). In addition, the references of BOGURAEV and GORDON teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries. 

Regarding claim 13 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim 11. Further, BOGURAEV teaches wherein the instructions executable by the one or more processors are further configured to: process the schema annotation file into lexical rules with semantic annotation for the relational database (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”)...”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”).

Regarding claim 14 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim 11. Further, GORDON teaches wherein the extracted metadata is provided in the form of a table, and the extracted metadata comprises a table name and one or more column names in the table (GORDON Fig. 1, Para. [0048]: [0042]: “.., each table has cells of data arranged in columns and rows. The data values in the cells may be numerical or categorical or free text (strings) and some of the cells may be empty. An empty cell may be referred to as a cell having an unobserved data value or having a null data value. In the examples described herein the data in the one or more rows represent independent events, objects or entities. The data in the columns represent attributes and have a uniform type across rows; that is, data values within a column have the same type with the exception of missing values which may be marked empty, null or by some string such as "???". … The database access component 108 labels each column with a type, either according to user input, or according to the results of a type inference process, or using a combination of these approaches.”).

Regarding claim 16 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim [[15]] 11.  Further, BOGURAEV teaches wherein the schema annotation file is created using natural language processing of user input to extract semantics, and wherein the extracted semantics are used to create relationships between [[the]] entities of the relational database (BOGURAEV Fig. 9, Para. [0052]: “The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920. Knowing the database schema, the system can find all pairs of column names (also table to table and table to column) that are related to each other based on primary/foreign key relation. In one example, the rules provide that “customer buys products” and “manufacturer produces products”. If the input question is “John buys products”, it can be determined that John is a customer and manufacturer. Without the rules, it cannot be determined who John is.”).

Regarding claim 17 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim 11.  Further, BOGURAEV teaches wherein the instructions executable by the one or more processors are further configured to: 
receive a natural language question from the user (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”); 
convert the received natural language question to a structured query using lexical rules generated based upon semantic annotation (BOGURAEV Abstract: “An embodiment of the invention provides a method wherein a natural language query is received from a user with an interface”; and
Fig. 1, Para. [0039]: “At least one embodiment of the invention includes a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”) according to an embodiment of the invention”); and
 generate an answer to the received natural language question, based upon results of the structured query (BOGURAEV Fig. 1, Para. [0040]: “The data from the database schema 130 can also be used in the NLP pipeline 120. Specifically, conversion of the database schema 130 to rules can be used by the NLP pipeline 120 for the detection of entities. The SQL query can be sent to a database 150; and, the query result can be sent from the database 150 to the user 110.”).

Regarding claim 18 (Currently Amended), BOGURAEV teaches a computer program product for processing software services in a computing domain, the computer program product comprising one or more computer readable storage media collectively having program instructions (BOGURAEV Fig. 19, Para. [0034]: “FIG. 19 is a diagram illustrating a computer program product according to an embodiment of the invention.”; and Para. [0081]: “ Any combination of one or more computer readable medium(s) may be utilized”; and Fig. 1, Para. [0110]: “Computer system/server 12 may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system”), the program instructions executable by a computer to cause the computer to: 
extract automatically, , wherein the extracted metadata includes information for database table columns of a relational database  (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id”.”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”, 
the examiner notes that the reference illustrates in Fig. 5 a table which includes columns have an attribute/metadata of salary, etc to that of an extracted metadata for database tables); 
automatically generatextracted metadata and the textual labels provided [[in]] by the user for annotating the database table columns of the extracted metadata (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Para. [0051]: “To generate rules automatically, a schema annotation file (SAF) can be used. Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”) ; and 
process a natural language query for the relational database using the schema annotation file (BOGURAEV Fig. 1, Para. [0039]: “…, a system and method that utilizes natural language processing (NLP) to automatically create structured query language (SQL) queries from regular English sentences. FIG. 1 is a flow diagram illustrating a search query from NLP to SQL to a query result according to an embodiment of the invention, wherein input text from a user 110 is received in NLP pipeline 120. Detected entities and relations from the NLP pipeline 120 and data from a database schema 130 can be used in the creation of SQL queries 140.”; and
 Fig. 6, Para. [0049]: “FIG. 6 illustrates template rules according to an embodiment of the invention. The template rules require that a subject (VAR1) verb (has) an object (VAR2). The template rules and schema annotation file can be used to automatically generate rules for the detection of entities and relations in a natural language query.”; and
Para. [0051]: “Generating an SAF automatically using only the database and its schema can facilitate the building of a complete automated system that learns what it needs from the database and is ready to answer questions about the data in the database”; and
Para. [0055]: “…, automatic SQL generation needs to know the schema of the database. The SQL generator can use as input a set of dataItems, where each dataItem is a multiple of (TableName, ColumnName, Filter, AggregationFunction). Knowing the database schema and receiving a set of dataItems, the SQL generator produces the resulting SQL query”; and
Fig. 13B, Para. [0061]: “FIG. 13B is a diagram illustrating extraction of key concepts from a natural language query according to an embodiment of the invention. The system can interpret the sentence and extract key concepts and their values and relate the concepts to the database schema.”).
However, BOGURAEV does not explicitly teach prompt, annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column; annotate the database table columns of the extracted metadata with the textual labels provided by the user.
But, GORDON teaches prompt, annotating the database table columns of the extracted metadata, wherein the textual labels include a semantic type and description for a corresponding database table column (GORDON Fig. 1, Para. [0034]: “In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment.”; and
Fig. 1, Para. [0048]: [0042]: “.., each table has cells of data arranged in columns and rows. The data values in the cells may be numerical or categorical or free text (strings) and some of the cells may be empty. An empty cell may be referred to as a cell having an unobserved data value or having a null data value. In the examples described herein the data in the one or more rows represent independent events, objects or entities. The data in the columns represent attributes and have a uniform type across rows; that is, data values within a column have the same type with the exception of missing values which may be marked empty, null or by some string such as "???". … The database access component 108 labels each column with a type, either according to user input, or according to the results of a type inference process, or using a combination of these approaches.”) ; 
annotate the database table columns of the extracted metadata with the textual labels provided by the user (GORDON Fig. 1, Para. [0034] In examples where the process of adding the latent columns and/or tables and annotations is semi-automatic or manual, an end user may access a programming environment at the database management tool either via graphical user interface 110 or by any other communication between computing device 122 and database management tool 106. In some examples the database management tool 106 may be integral with computing device 122. The end user may add latent columns and/or tables to the database schema and create the annotations by writing instructions in a suitable probabilistic programming language at the programming environment. A probabilistic programming language is a programming language in which belief about the value of a variable is represented using a probability distribution. The annotations which are expressions in the probabilistic programming language may be compiled, by the database management tool and/or the inference engine 104, into inference algorithms.”; and
Fig. 2, Para. [0048]: “As indicated in FIG. 2 annotations 226 are added to latent and observable columns. The database access component 108 may add the annotations automatically using template annotations stored at database management tool 106. ... In some examples the annotations are added by a user operating a programming environment as mentioned above. Combinations of these two approaches are possible.”); 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of BOGURAEV (disclosing natural language interface to databases) to include the teachings of GORDON (disclosing database access inference) and arrive at a method to allow user driven annotations of database columns.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest in a database schema, wherein users have a particular interest in correlating data in the one or more target columns or fields in these tables, users can annotating such target columns/fields to provide a more efficient means to manage these target schema to meet users’ needs, as recognized by (GORDON, Abstract, Para. [0005]-[0007]). In addition, the references of BOGURAEV and GORDON teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.7

Regarding claim 20 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitation of claim 18.  Further, BOGURAEV  teaches wherein the program instructions executable by the computer are further configured to: 
process the schema annotation file into lexical rules with semantic annotation for the relational database (BOGURAEV Fig. 5, Para. [0048]: “FIG. 5 illustrates a schema annotation file according to an embodiment of the invention. The schema annotation file indicates that the database includes a table of “Employees”, which includes a column having “employee_id” and a column having “salaries”, and a table of “Departments”, which includes a column having “department_id””; and
Fig. 7/Fig. 8, Para. [0050]: “FIG. 7 illustrates rules for the detection of entities and relations according to an embodiment of the invention. A rule can require that a subject (employee), a verb (has), and an object (salary). FIG. 8 is a flow diagram illustrating a method for generating rules with lexical constraints (also referred to herein as “the rules”)...”; and
Fig. 9, Para. [0052]: “FIG. 9 is a flow diagram illustrating a method for automated schema annotation file creation ... The schema model (also referred to as the database schema) can be accessed and analyzed 910. Semantic relations between columns can be found 920”).

Claims 2, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0083569 A1) issued to Boguraev et al. (hereinafter as “BOGURAEV”),  in view of US Patent Application Publication (US 2015/0058337 A1) issued to Gordon et al. (hereinafter as “GORDON”), and in view of US Patent Application Publication (US 2014/0143353 A1) issued to Wang et al. (hereinafter as “WANG”).
Regarding claim 2 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim 1.
However, the combination of BOGURAEV and GORDON does not explicitly teach wherein the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database.
But, WANG teaches wherein the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database (WANG Fig. 1A, Para. [0067]: “…, the particular data sent to the designated server 108 is annotated with known data about the user specific to the business. To support multiple businesses, the supporting computer is designed to require no specified data structure or schema in the annotated data it can receive.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BOGURAEV (disclosing natural language interface to databases) and GORDON (disclosing database access inference), to include the teachings of WANG (disclosing method and system for interacting with users of a database) and arrive at a method to allow a user to annotate database content without knowledge of a database schema.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest to a user without requiring specific data structure or schema, thereby a system can support multiple business needs regardless of a particular schema in a database schema, as recognized by (WANG, Abstract, Para. [0011]-[0015]). In addition, the references of BOGURAEV, GORDON and WANG teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Regarding claim 12 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim 11.
However, the combination of BOGURAEV and GORDON does not explicitly teach wherein the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database.
But, WAN teaches wherein the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database (WANG Fig. 1A, Para. [0067]: “…, the particular data sent to the designated server 108 is annotated with known data about the user specific to the business. To support multiple businesses, the supporting computer is designed to require no specified data structure or schema in the annotated data it can receive.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BOGURAEV (disclosing natural language interface to databases) and GORDON (disclosing database access inference), to include the teachings of WANG (disclosing method and system for interacting with users of a database) and arrive at a method to allow a user to annotate database content without knowledge of a database schema.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest to a user without requiring specific data structure or schema, thereby a system can support multiple business needs regardless of a particular schema in a database schema, as recognized by (WANG, Abstract, Para. [0011]-[0015]). In addition, the references of BOGURAEV, GORDON and WANG teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Regarding claim 19 (Currently Amended), the combination of BOGURAEV and GORDON teach the limitations of claim 18.
However, the combination of BOGURAEV and GORDON does not explicitly teach wherein the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database.
But, WANG teaches wherein the user provides the textual labels for the extracted metadata without knowledge of a structure of the relational database or of an ontology of the relational database (WANG Fig. 1A, Para. [0067]: “…, the particular data sent to the designated server 108 is annotated with known data about the user specific to the business. To support multiple businesses, the supporting computer is designed to require no specified data structure or schema in the annotated data it can receive.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of BOGURAEV (disclosing natural language interface to databases) and GORDON (disclosing database access inference), to include the teachings of WANG (disclosing method and system for interacting with users of a database) and arrive at a method to allow a user to annotate database content without knowledge of a database schema.  One of ordinary skill in the art would have been motivated to make this combination because by annotating certain fields of interest to a user without requiring specific data structure or schema, thereby a system can support multiple business needs regardless of a particular schema in a database schema, as recognized by (WANG, Abstract, Para. [0011]-[0015]). In addition, the references of BOGURAEV, GORDON and WANG teach features that are directed to analogous art and they are directed to the same field of endeavor of database access to manage users queries.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Neumann et al. ; (US- 20210005316-A1); “Methods and systems for an artificial intelligence for textual analysis”.
Estes et al.; (US- 9697192-B2); “Methods for construction, maintenance, and improvement of knowledge representations”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/30/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162